862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Catalina VDA. DE UBANDO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3234.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1988.

Before MARKEY, Chief Judge, and RICH and BISSELL, Circuit Judges.
PER CURIAM.

DECISION

1
Catalina VDA.  De Ubando (De Ubando) appeals the decision of the Merit Systems Protection Board (board), Docket No. SE08318810225, affirming the Office of Personnel Management's reconsideration decision denying her application for a survivor annuity.  After considering the record, all of De Ubando's submissions, and the excellent opinion of the Administrative Judge, we affirm on the basis of that opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982).